Order, Supreme Court, New York County (Marylin Diamond, J.), entered on or about May 13, 1999, which denied defendant’s motion to dismiss the complaint for failure to state a cause of action, unanimously reversed, on the law, without costs, the motion granted and the complaint dismissed. The Clerk is directed to enter judgment in favor of defendant dismissing the complaint.
In this action seeking to set aside a separation agreement that was incorporated into a Dominican divorce decree, plaintiff alleges, inter alia, that defendant misrepresented his financial condition at the time the agreement was executed. The complaint should be dismissed. Plaintiff has failed to demonstrate grounds permitting a collateral attack upon the separation agreement (Altman v Altman, 150 AD2d 304, lv denied 74 NY2d 612; Feinberg v Feinberg, 96 Misc 2d 443, affd on opn below 70 AD2d 612; see also, Greschler v Greschler, 51 NY2d 368).
Leave to appeal to the Court of Appeals denied; reargument granted, and upon reargument, the decision and order of this Court entered on January 11, 2000 (268 AD2d 256) recalled and vacated and a new decision and order substituted therefor. Concur — Williams, J. P., Mazzarelli, Wallach, Andrias and Friedman, JJ.